 

Exhibit 10.2

 

BRAINSTORM CELL THERAPEUTICS INC.

  

AMENDMENT NO. 2

TO

2014 GLOBAL SHARE OPTION PLAN

  

The 2014 Global Share Option Plan (the “Plan”) of Brainstorm Cell Therapeutics
Inc., a Delaware corporation (the “Company”), is hereby amended by this
AMENDMENT NO. 2 as follows:

 

Section 5.1 of the Plan is hereby deleted in its entirety and a new Section 5.1
is inserted in lieu thereof which shall read as follows:

 

“5.1 The Company has reserved 4,000,000 (which number reflects any stock split
or reverse stock split prior to the date of its adoption, and which number shall
be automatically adjusted after the date of its adoption in accordance with
Section 7 below) authorized but unissued Shares for the purposes of the Plan and
for the purpose of the Company’s other share option plans when applicable,
subject to adjustment as set forth in Section 7 below. The pool of shares
available for issuance under the Plan is the same pool of shares reserved and
available for issuance under the 2014 Stock Incentive Plan (the “U.S. Plan”).
Accordingly, shares issued pursuant to awards under either the Plan or the U.S.
Plan shall reduce the number of shares available for future issuance under each
plan. The shares available for issuance under the U.S. Plan and the Plan may be
authorized but unissued shares of Stock or shares of Stock reacquired by the
Company. Any Shares which remain unissued and which are not subject to
outstanding Awards at the termination of the Plan shall cease to be reserved for
the purpose of the Plan, but until termination of the Plan the Company shall at
all times reserve a sufficient number of Shares to meet the requirements of the
Plan. Should any Award for any reason expire or be canceled prior to its
exercise or relinquishment in full, the Share or Shares subject to such Award
may again be subjected to an Award under the Plan or under future plans.”

 

Except as set forth above, the remainder of the Plan remains in full force and
effect.

  

**********

  

Adopted by the Board of Directors of the Company: October 3, 2018.

 

Adopted by the Stockholders of the Company: November 29, 2018.

 



 

 

 